DETAILED ACTION
 	Claims 1, 2, 5-7, 11-17 and 20-26 are pending. Claims 3, 4, 8-10, 18,19 and 27 have been cancelled. This is in response to the amendment filed 11/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s amendment necessitated the new grounds of rejection and therefore the action is made Final.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art discloses or renders as obvious the “piston head comprises a trepan recess”, in combination the rest of the limitations in claim 23.
Claim Objections
Applicant’s amendment overcomes the prior objection.
Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 5,7, 20, 21, 23, and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Schulze et al. (US 5755259).
Regarding claim 1, Schulze et al. disclose a venting valve (Fig. 1,2), comprising:
a valve core sleeve (1) comprising a first end (the leftmost end of 1) and a second end (the rightmost end of 1), an inner surface (the inner upper surface of 1 which is surrounded by the spring) and a first flange (9) extending from the inner surface, wherein the first flange is disposed axially between the first end of the valve core sleeve and the second end of the valve core sleeve (as shown in Fig. 1,2), and all of the first flange is axially spaced from the first end,
a valve core piston (6,11) extending through the valve core sleeve, wherein the valve core piston comprises a second flange (the wall of 6 between the spring 8 and the oring 7) extending from the valve core piston:
a spring member (8) coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange (as shown in Fig. 1); and

wherein the spring member biases the venting valve towards an open position (as shown in Fig. 1,2), and 
the spring member is disposed axially between the first flange and the gasket (as shown in Figure 1,2, the spring is located on a right surface of the first flange and left surface of the second flange, and therefor is between the first flange and the gasket),
the inner surface extends from a first side (the left side of 9) of the first flange to the first end (the left most end of 1); a second side (the right side of 9) of the first flange engages the spring; and the first side of the first flange is located opposite the second side of the first flange.

    PNG
    media_image1.png
    1021
    884
    media_image1.png
    Greyscale


the valve core piston is configured to move with respect to the valve core sleeve against a bias of the spring member to a closed position, and the gasket contacts the valve core sleeve in response to the valve core piston moving to the closed position (see Fig. 2).
Regarding claim 5, Schulze et al. discloses a valve body (30, see Fig. 13) surrounding the valve core sleeve, wherein the first end of the valve core sleeve extends from the valve body (the first end extends radially inward from the body) and the second end of the valve core sleeve is disposed within the valve body. 
Regarding claim 6, Schulze et al. discloses a piston head (13) coupled to an end (the left end) of the valve core piston, wherein the piston head abuts the valve core sleeve in the open position (as shown in Figure 1, 13 abuts 9).
Regarding claim 7, Schulze et al. discloses the spring member surrounds the valve core piston (as shown in Figures 1 and 2, the limitation is met in as much as applicant’s device discloses this configuration).
	Regarding method claim 20, the device shown by Schulze et al. will perform the method as recited in claim 20, during normal operational use of the device.
Regarding claim 21, Schulze et al. discloses the valve core piston comprises a reduced diameter portion (the diameter of the stem which is immediately surrounded by the spring at the start of the lead line for 11) and the spring member at least partially surrounds the reduced diameter portion.
Regarding claim 25, Schulze et al. discloses the gasket contacts the second end of the valve core sleeve in response to the valve core piston moving to the closed position (see Fig. 2), and a piston head (13) coupled to an end (the left end of the stem 11) of the valve core piston abuts the first end of the valve core sleeve in the open position (as shown in Figure 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Southmayd (US 1576555) in view of Schulze et al. (‘259).
	Regarding claim 11 and 15, Southmayd discloses an inflatable system, comprising: an inflatable apparatus (b,f); and a venting valve (23) in fluid communication 
although is silent that,
 	 the venting valve comprises: a valve core sleeve comprising a first end and a second end, an inner surface and a first flange extending from the inner surface, wherein the first flange is disposed axially between the first end of the valve core sleeve and the second end of the valve core sleeve, and the entire first flange is axially spaced from the first end, 
a valve core piston extending through the valve core sleeve, wherein the valve core piston comprises a second flange extending from the valve core piston; 
a spring member coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange;
 and a gasket coupled to the valve core piston, and, wherein the gasket is spaced apart from the valve core sleeve in the open position and the gasket contacts the valve core sleeve in response to the valve core piston moving to a closed position,
the inner surface extends from a first side of the first flange to the first end; a second side of the first flange engages the spring; and the first side of the first flange is located opposite the second side of the first flange.
Schulze et al. disclose a venting valve (Fig. 1,2), comprising:
a valve core sleeve (1) comprising a first end (the leftmost end of 1) and a second end (the rightmost end of 1), an inner surface (the inner upper surface of 1 which is surrounded by the spring) and a first flange (9) extending from the inner 
a valve core piston (6,11) extending through the valve core sleeve, wherein the valve core piston comprises a second flange (the wall of 6 between the spring 8 and the oring 7) extending from the valve core piston:
a spring member (8) coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange (as shown in Fig. 1); and
a gasket (the oring 7 installed in the groove of the valve member) coupled to the valve core piston;
wherein the spring member biases the venting valve towards an open position (as shown in Fig. 1,2), and 
the spring member is disposed axially between the first flange and the gasket (as shown in Figure 1,2, the spring is located on a right surface of the first flange and left surface of the second flange, and therefor is between the first flange and the gasket),
the inner surface extends from a first side (the left side of 9) of the first flange to the first end (the left most end of 1); a second side (the right side of 9) of the first flange engages the spring; and the first side of the first flange is located opposite the second side of the first flange.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a valve as taught by Schulze et al. for the valve of Southmayd to have the venting valve comprises: the venting valve 
a valve core piston extending through the valve core sleeve, wherein the valve core piston comprises a second flange extending from the valve core piston; 
a spring member coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange;
 and a gasket coupled to the valve core piston, and, wherein the gasket is spaced apart from the valve core sleeve in the open position and the gasket contacts the valve core sleeve in response to the valve core piston moving to a closed position, the inner surface extends from a first side of the first flange to the first end; a second side of the first flange engages the spring; and the first side of the first flange is located opposite the second side of the first flange, in order to have a gasket in the venting valve to effect a better flexible seal when the valve is closed as is old and well known in the fluid handling valve art.
Regarding claim 12, Southmayd discloses the venting valve allows fluid to travel between the inflatable apparatus and an ambient gas (the gas outside b,f) in the open position (page 2, lns 117-121, “free flow of air”).
Regarding claim 13, Southmayd discloses an inlet (at 6 for inflation) coupled to the inflatable apparatus whereby the inflatable apparatus receives a compressed fluid (air), wherein the venting valve moves to a closed position in response to the 
Regarding claim 14, Southmayd discloses a force generated by the compressed fluid moves the valve core piston with respect to the valve core sleeve, against the bias of the spring member, to the closed position (valve 23 closes, page 2, lns. 39-47).
Regarding claim 16, Southmayd discloses a valve body (1,3) surrounding the valve core sleeve.
Regarding claim 17, Schulze et al. disclose the spring member surrounds the valve core piston and the spring member and the valve core piston are concentric, as shown in Figures 1 and 2.
Regarding claims 12-17, the combination of Southmayd and Schulze et al. discloses the operations and features of the claimed limitations using the substituted valve.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. ‘259 in view of Fahl (US 20080128034). 
Regarding claim 22, Schulze et al. the valve core piston comprises a first tapered surface (the large tapered surface between the seal 7 and the smaller stem portion at 11) and is silent to having the first flange comprises a second tapered surface complimentary to the first tapered surface.
Fahl teaches the use of complimentary tapered surfaces (in Figure 4A, each of the two mating halves have complimentary tapered surfaces at the left external end of 6 and at the internal right end of 5, both angles un-numbered).
.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. ‘259 in view of Vicars (US 6695007).
Regarding claim 24, Schulze et al. discloses the piston head comprises a first mating surface, the valve core sleeve comprises a second mating surface, wherein the first mating surface is configured to mate against the second mating surface in response to the valve core piston moving to the open position (as shown in Figure 2, the left surface of the seal 7 abuts an inner right angled/tapered surface of an inner part of the sleeve), although is silent in that the first surface is tapered.
Vicars discloses the use of tapered surfaces (the tapered seal surface for 54 and of the “sleeve” at 22, see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a seal having tapered surface as taught by Vicars for the seal of Schulze et al. to have the first surface as being tapered, in order to have surfaces with a larger contact area in order to affect a better sealing surface for the valve.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. ‘259.
Regarding claim 26, Schulze et al. is silent to having the first flange is located closer to the second end than the first end.
	It would have been obvious to one of ordinary skill in the art to having the first flange is located closer to the second end than the first end, in order to permit the valve to open more for a higher flow capacity, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the 892 disclose similar valves.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753